Martin, J.,

delivered the opinion of the court.
The defendant is appellant from a judgment which recognizes the freedom of the plaintiff, claimed by the former as his slave.
The plaintiff rvas born in Pittsburgh, in the state of Pennsylvania, of a slave accompanying her owner on a *501journey through that state, during a stay be made in-that town while he was detained by sickness, and the inclemency of the weather. He was afterwards, while a lad, brought by a person who had purchased him.on the death of the owner, from his mother, to Cincinnati, where he was hired to an inn-keeper, on an understanding, that as soon as his wages would produce one hundred and fifty dollars to the person who hired him, he should be free. He remained but a few weeks with the inn-keeper, and eloped; he was after-wards taken, brought over to Kentucky, where he was purchased by the defendant.
a slave brought I?,1? th® state of Ohio, whose constitution _ and very amMnvo-t™jgUJnd p^ed 011 service by inn-keeper, be-emancipated 3by the operation of
Every man is I^Tonsented t0 *e necessary and legal eonse-quenees, result-^ovaí aTa^tier state= nnder the operation ol its laws.
On these facts the District Court was of opinion, that the plaintiff was born free; and that if he was not, he had acquired his freedom, on his being brought and hired in the state of Ohio, the constitution of which, provides, that there shall be neither slavery nor involuntary servitude in that state. In the case of Merry vs. Chexnaider, 8 Martin, N. S., 699, we held, that a negro, born in the north-western territory of the United States after the ordinance of 1787, was necessarily free. We have not inquired whether the circumstance of the plaintiff’s being born in Pennsylvania, where his mother was at the time of his birth, transiently in that state, forms an exception to the general rule on which that case was decided, because the decision of the present . . ' . r does not require it. The plaintiff having been brought or left in Cincinnati, in the state of Ohio, by the person who claimed to be his owner, for the purpose of serving an inn-keeper, until the sum of one hundred and fifty dollars was received for his hire, comes within the rule recognized in the case of Lumsford vs. Coquillion, 2 Martin, N. S., 401. We there held, that the plaintiff, having been brought into the state of Ohio by her then owner, the latter had submitted himself and the property he brought with him, to the operation of the constitution and laws of that state. r
. , , Every man is presumed to have consented to all the necessary legal consequences of his actions. The emancipation of a slave brought into the state of Ohio, is the r ° ’ necessary legal consequences of Ins removal thither; and his *502former owner, by whose agency his removal is effected, must have presumed to have consented to that emancipation.
It is from, the intention of the owner, to remove and reside with his slave in a free state, that the emancipation results, immediately on sueh removal.
The plaintiff was, with the consent of his former owner, to have remained in Cincinnati for an indefinite period; and his elopement, shortly after, does not weaken the proof which results from the conduct of the master, that his intention was, that the plaintiff should continue to reside in the state of Ohio during the period for which he was hired. It is, from this intention, that the emancipation results. The record contains another presumption of the consent of the master to the residence of the plaintiff in Ohio. It appears that the latter resided a considerable time in the family of Williamson, the son-in-law of the former, in Cincinnati.
Our attention has been drawn to the case of the United States vs. the ship Garonne, (11 Peters,) in which the Supreme Court of the United States held, that the ship was not forfeited, in consequence of a slave who had followed her mistress on a voyage from New-Orleans to France, having been brought back in her with the intention of retaining the slave in her service. From this decision the inference has been drawn, that the court considered that the slave had not acquired her freedom on her being landed in France. It has appeared to us, from a close examination of the opinion of the court, that the court decided only, that the return of a slave from a voyage from New-Orleans to France, could not be considered as the importation of a negro from a foreign country, in violation of the acts of Congress. The object of these acts was to put an end to the slave trade from foreign countries, and to prevent the increase of the slave population of the United States. A lady, visiting France, attended by one of her slaves, and returning with her, could not be considered as having been engaged in the slave trade, or as having added to the slave population of the United States. The decision cannot be bottomed on the ground of a person who is free in the country from which the ship last sailed ; for if the ship had brought from Martinico a negro, to be held as a slave in the United States, the act of congress would have been equally violated if the negro had been *503purchased from his owner in that island, as if a free negro had been kidnapped.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.